                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9      BOARD OF TRUSTEES OF THE                               CASE NO. C18-0784-JCC
        EMPLOYEE PAINTERS' TRUST, et al.,
10                                                             ORDER
11                              Plaintiffs,
                v.
12
        YOUNG'S GLASS CO. LLC., et al.,
13
                                Defendants.
14

15
            This matter comes before the Court on Plaintiffs’ ex parte motion for leave to serve
16
     Michael Patrick Young by publication and by mail (Dkt. No. 28). Having thoroughly considered
17
     the briefing and the relevant record, the Court hereby GRANTS the motion for the reasons
18
     explained herein.
19
            A plaintiff may, among other methods, serve a defendant located in the United States by
20
     “following state law for serving a summons in an action brought in courts of general jurisdiction
21
     in the state where the district court is located or where service is made.” Fed. R. Civ. P. 4(e)(1).
22
     In Washington, service by publication is permitted under limited circumstances such as when a
23
     defendant who is a resident of Washington (1) cannot be found within the state, despite the
24
     plaintiff’s diligence, and (2) “keeps himself or herself concealed” within the state “with intent to
25
     . . . avoid the service of a summons.” See Wash. Rev. Code § 4.28.100. Service by mail is
26


     ORDER
     C18-0784-JCC
     PAGE - 1
 1   permissible when the circumstances would justify service by publication and the defendant is

 2   likely to receive actual notice. Wash. Super. Ct. Civ. R. 4(d)(4); Rolf v. United States, 2007 WL

 3   445449, slip op. at 3 (W.D. Wash. 2007).

 4          Plaintiffs have made diligent efforts to serve Mr. Young at multiple residences in

 5   Washington. (See Dkt. Nos. 28-1–28-12.) Plaintiffs have discovered—through corporate records,

 6   Westlaw searches, and government records—multiple addresses, phone numbers, and email

 7   addresses that Mr. Young may be reached at. (Id.) Plaintiffs have visited these addresses on

 8   multiple occasions, spoken to neighbors and Mr. Young’s ex-wife, called phone numbers, and
 9   attempted to email Mr. Young. (Id.) Young’s Glass, Mr. Young’s business, was properly served.
10   (Dkt. Nos. 1 at ¶ 13, 23.) Plaintiffs have made diligent efforts to find Mr. Young, despite being
11   unsuccessful, and Plaintiffs’ extensive efforts tend to indicate that Mr. Young is concealing
12   himself in order to avoid service.
13          For the foregoing reasons, Plaintiffs’ ex parte motion for leave to serve Michael Patrick
14   Young by publication and mail (Dkt. No. 28) is GRANTED.
15          DATED this 13th day of November 2018.




                                                          A
16

17

18
                                                          John C. Coughenour
19                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     C18-0784-JCC
     PAGE - 2
